Order reversed on the law and facts and verdicts of the jury reinstated, with costs to the appellants. Memorandum: The verdict of no cause of action should have been allowed to stand. The finding that the plaintiff-respondent was guilty of contributory negligence is not against the weight of evidence. The verdict in favor of the defendant-appellant, Donald R. Van De Mar for damages to the automobile, should have been allowed to stand as he was an absentee owner and was not chargeable with the negligence of the driver. All concur, Bastow, J., in result. (Appeal from order of Monroe Trial Term setting aside the verdict of no cause of action as against the weight of evidence and granting a new trial to plaintiff and also the verdict in favor of defendant Donald R. Van De Mar on his counterclaim as against the weight of evidence and granting a new trial to plaintiff as to the counterclaim.) Present — McCurn, P. J., Kimball, Williams, Bastow and Halpern, JJ.